Case 2:19-cv-02374-KJM-EFB Document 8_ Filed 05/18/20 Page 1 of 8
UNITED STATES DISTRICT COURT

EASTERN CALIFORNIA

 

CASE NO.2:19-CV-02374- KJM-EFB

|
|
GARRISON JONES, |
Plaintiff, | REQUEST FOR CLERK ENTRY
: OF DEFAULT .
Vv. ‘
VELOCITY TECHNOLOOGY | F| L E D
|
SOLIUTIONS et al.
; | MAY 18 2090
Defendant. | .

OLERK, U.S. DISTRICT COURT
GASTEAN DISTRICT OF CALIFORNIA

BY,

 

The undersigned plaintiff, the Garrison Jones, request this Court for entry of a
default judgment as to defendant Velocity Technology Solutions et al, Inc., upon
the complaint heretofore filed and served upon the defendant, in accordance with
the provisions of Rule 55 a (1) (a) (b) (2), Federal Rules of Civil Procedure, and
in support thereof shows the Court the following.

1. On November, 25 2019 , Garrison Jones filed in the United States District
Court, Eastern California,, a Complaint alleging multiple violations of the
Family Medical Leave Act of 1993, by multiple defendants, specifically the _
Director of Human resources, the highest ranking human resource such
individual in the organizations who is by her trainings and instructions
given to human resources professional concerning their obligation and the
laws related to FMLA and the confidentiality of employee confidential
medical information.

2. Its is without question that she was the defendant Shauna Coleman H.R.
Director who by her position is the main individual who is obligated to
protect an employees’ not only personal information but specifically
mandated to protect an employees’ confidential medical information, was in
Case 2:19-cv-02374-KJM-EFB Document8 Filed 05/18/20 Page 2 of 8
fact the person main individual who violated these laws but released the

plaintiffs confidential medical specific information to multiple executives,

. directors, managers and employees of Velocity Technology Solutions as
well as well directed other employees to create and present forged
employment, FMLA documents to deny plaintiff unemployment benefits,
she was also in coercion with other executives, terminated plaintiff for no
good cause while on FMLA and unsolicited sent FMLA documents to
individuals and organizations that did not request them, further disclosing
his serious medical confidential medical information. In addition, did so
without his knowledge, permission, and or consent.

. The defendants did this willingly and intentionally in direct violation of
FMLA rules / confidentiality and not only should have known, but did
know that confidentiality of medical information is a protected right by and
they were violating, interfering and retaliating against the plaintiff and used
FMLA as the means to do so.

. On November 27, 2019 plaintiff sent via USPS certified priority mail a
copy of the complaint and Notice of lawsuit and Request to waive

Summons. To defendant and CEO Steve Klowblen at defendant corporate
office address 1901 Boxborough Rd Charlotte, North Carolina 28211
 

USPS records confirmed delivery of these documents on December 2, 2019
@ 11:25 am

Your item v was delivered to an individual at tthe address at 11: 28 am on Devernber 2, 20191 in
CHARLOTTE } NC 2821 1 oe a :

Status

Delivered

December 2, 2019 at 11:25 am
Delivered, Left with individual
CHARLOTTE, NC 282110
Setu ies SS ee

   

=e. . Delivered
ase. 2:19-CVv- 023.14: KJM-EFB. -bocument 8. Aled Op/18/20 Page 4 of 8.
Tracking History

December 2, 2019, 11:25 am

Delivered, Left with Individual

CHARLOTTE, NC 28211

Your item was delivered to an individual at the address at 11:25 am on December 2, 2019 in CHARLOTTE, NC
28211.

 

December 2, 2019, 9:32 am
Arrived at Unit
CHARLOTTE, NC 28205

 

December 2, 2019, 4:30 am
Arrived at USPS Regional Destination Facility
MID CAROLINA-CHARLOTTE NC DISTRIBUTION CENTER

 

December 1, 2019, 9:42 am
Arrived at USPS Regional Destination Facility
CHARLOTTE NC DISTRIBUTION CENTER

 

November 30, 2019
In Transit to Next Facility

 

November 27, 2019, 9:31 pm
Arrived at USPS Regional Origin Facility
SACRAMENTO CA DISTRIBUTION CENTER

 

November 27, 2019, 11:47 am
USPS in possession of item
SACRAMENTO, CA 95818

 
Case 2:19-cv-02374-KJM-EFB Document8 Filed 05/18/20 Page 5 of 8

Track Another Package +

Tracking Number: 70190700000161 765213

Your item was delivered to an individual at the address at 11:25 am on December 2, 2019
CHARLOTTE, NC 28211.

& Delivered
December 2, 2019 at 11:25 am

Delivered, Left with Individual
CHARLOTTE, NC 28211

6. Defendant has failed to plead or otherwise defend this action, and the
plaintiff Garrison Jones is entitled to judgment by default against defendant.

Plaintiff on December 5, 2019 contacted defendants to confirm delivery.
Defendants intentionally lied and claimed they never received such a package.
Plaintiff knew they were lying. As is their history, the defendants have a pre-
disposition to lie in the to make claims of no knowledge.

However, on December 11, 2019 for the (3°) time plaintiff filed and Notice of
lawsuit and Request to waive Summons with the clerks office and again sent
a copy to defendants. They still have failed to respond to the complaint and the
waiver. |
Case 2:19-cv-02374-KJM-EFB Document8 Filed 05/18/20 Page 6 of 8

 

 

ORIGINAL

"AD 398 Mev. OLN} Notice of a Lawsuit and Request to Waive Service of a Sununons FILED
Een

UNITED STATES DisTRIcTCourT 11 48

_ DISTRICT COURT
for the EASTERN DISTRICT OF GALIFORNIA

w Tr

 

aration Soe
/ klocdy feeb nlog
¥ tech SAH, S

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF ASUMMONS_

Set Nee ee Set Noe

Civil Action No. a. iY ~ CU- AB7Y

To:
{Name of the defendant or - if the defendart is a corporation, parmarship, or association - an officer ar agent authorized to receive service)

 

Plaintiff did this, as he knew that the defendants would continue ignore and
acknowledge of these documents and obtained as many verifications and proof
that said documents had been actually received by defendants.

As of the date of this filing, none of the documents sent by USPS, USPS
Certified or USPS Priority mailed or first class mail, have not been, or returned
unclaimed from the United States Postal Service (USPS).

Defendant is not in the military and is over the age of 18.

Per FRCP Rule 4 Summons the defendant as he did in previous litigation,
followed the rules

(1) Requesting a Waiver An individual, corporation or association that is
subject to service un by a plaintiff under rule 4 , (f) or (h) has a duty to
avoid unnecessary expenses of serving the summons The plaintiff may
notify such a defendant that an action has commenced and request the
defendant waive serving of a summons.
Case 2:19-cv-02374-KJM-EFB Document 8 Filed 05/18/20 Page 7 of 8 .
(2) Failure to waive Ifa defendant located within the Unites states fails,

without good cause to sign and return a v requested by a plaintiff located
in the Unites States the court must impose on the defendant:

(a) The expenses later incurred in making service; and

Results of Filing a waiver _ When the plaintiff files a waiver, proof of
service is not required, and these rules apply as if the summons and
complaint had been served at the time of filing the waiver.

Therefore, in affect the defendants were served on December 11, 2019.
If defendant had signed they waiver, they had 60 days from December
11, 2019 to file an answer to the complaint February_11, 2020.
Defendants failed to return the waiver and failed to plead, respond, or file
an answer to the complaint in the allocated time.

Therefore, the defendants are in default and have been in default for some
time.

(3) Defendants and their attorneys knew and verified that a lawsuit had been
filed by the plaintiff and as such updated the Pacer next Generation
(NextGen) case Management Electronic Case Filing system (CM/ECF)
system to monitor and receive notifications of any and all filing in this
system. Yet they the still failed to respond to the complaint yet they
intentionally failed to respond to the complaint or comply with FRCP
Rule 4 (1) (e) ,(f), (h) Requesting a Waiver

(4) Rule 4 (2) (2) (a) (b)

Rule 4 (3)
Rule 4 (4) Results of filing a Waiver

Rule 4 (G)(2) Failure to waive

WHEREFORE, plaintiff prays that this Clerk of the court to enter and file entry
of default against defendant, and that defendant be enjoined and restrained from
violating any and all policies, provisions, rules, regulations, and protected

AFFIDAVIT
Case 2:19-cv-02374-KJM-EFB Document 8 Filed 05/18/20 Page 8 of 8
Pursuant to 50 USC _ Section 520 Civ P. 55

Garrison Jones, Plaintiff, do hereby certify that the statements and allegations set

forth in the motion to be filed true and accurate to the best of our knowledge and
belief.

Respectfully submitted,

 

GARRISON JONES, PLAINTIFF

Garrison.jones@outlook.com
